Per Curiam.
1. When this case was first before this court, the contract forming the basis of the suit was construed to be ambiguous; and it was held: “Where the true meaning of such a contract is equivocal, the circumstances existing when the contract was made, as well as the existence of a custom so well known that the parties must have contracted with the intention that it would apply to their contract, may be shown by parol evidence.”
2. It was also held: “ Where on the interlocutory hearing of an equitable petition to enjoin a breach of a contract upon the ground that the damages which the plaintiff may suffer will be incapable of ready computation and ascertainment, the judge, upon con-*253dieting evidence, reaches the conclusion that the plaintiff has established a right to an injunction, and accordingly grants the same, it is erroneous to allow the defendants to dissolve the injunction upon the giving of a bond to answer the final judgment.”
3. The evidence on the interlocutory hearing was conflicting as to whether Wells was granted the right to the exclusive presentation of the pictures.
4. On final trial, as shown by the record now before us, the evidence was substantially the same as on the interlocutory hearing, and would have authorized a verdict for Wells, finding that he was entitled to the. exclusive privilege of exhibiting the films under the conditions named in the contract.
5. Under the evidence it was error for the court to award a non-suit on the ground that, as matter of law, there had been such a change in conditions as to ownership, control, and character of the theaters as to show inability of Wells to comply with his obligations under the contract, and to constitute a waiver upon his part of performance by First National Exhibitors’ Circuit, the other party to the contract.,
6. The judgment disallowing amendments to the petition was not erroneous.

Judgment reversed.

All the Justices concur, except Beck, P. J., and Hill, J., dissenting.